Citation Nr: 1812981	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-48 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to March 5, 2012, for the grant of service connection for diabetic neuropathy of the bilateral upper and lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 5, 2012.  

3.  Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant 38 U.S.C. Chapter 35.

(The issues of entitlement to service connection for skin cancer, arthritis, emphysema, and congestive heart failure, and an increased rating for bilateral interstitial fibrosis, are addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In November 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for diabetic neuropathy of the bilateral upper and lower extremities prior to March 5, 2012.


2.  Prior to March 5, 2012, the evidence does not indicate that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected diabetes mellitus and/or bilateral interstitial fibrosis.  

3.  The Veteran did not have a permanent and total disability prior to March 5, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 5, 2012, for the grant of service connection for diabetic neuropathy of the bilateral upper and lower extremities, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  Prior to March 5, 2012, the criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009-2012).

3.  The criteria for an effective date earlier than March 5, 2012, for the award of DEA benefits under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C. §§ 3501, 5110 (2012); 38 C.F.R. §§ 3.807, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



I.  Effective Date - Neuropathy

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If a decision becomes final (by appellant decision or failure to timely initiate and perfect an appeal) prior to receipt of an application to reopen, the effective date of entitlement is the date of receipt of such application or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(h)(2).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
 38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran initially filed a claim of service connection for diabetes mellitus in January 2008.  In a December 2009 rating decision, the RO denied the claim and the Veteran appealed.  

On March 5, 2012, the Veteran filed a claim for benefits, which was later clarified to include neuropathy of the bilateral upper and lower extremities.  In an October 2012 rating decision, the RO denied the claim.  

In a December 2014 decision, the Board granted service connection for diabetes mellitus.  

In an April 2015 rating decision, the RO granted service connection for diabetic neuropathy of the bilateral upper and lower extremities effective March 5, 2012.  The Veteran appealed, seeking an earlier effective date.  During the November 2017 Board hearing, his attorney noted that the earliest mention of neuropathy is contained in a February 2010 letter from Dr. K.H. and that the Veteran would be satisfied with an effective date in February 2010.  

In a February 2010 letter, Dr. K.H. indicated that the Veteran had diagnoses of "diabetes, neuropathy secondary to the exposure to Agent Orange while in Korea."  

The Board has considered whether any evidence of record prior to March 5, 2012, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for neuropathy of the upper and lower extremities.  However, no document submitted prior to March 5, 2012, indicates intent to pursue a claim of service connection for neuropathy.  

The Board notes that under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Thus, although the February 2010 letter and some of the Veteran's clinical records may document the existence of neuropathy, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

In addition, although the Veteran's neuropathy is secondary to his service-connected diabetes mellitus, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has repeatedly rejected the argument that a disability service connected as secondary to an underlying service-connected disability be entitled to the effective date of the underlying disability.  See Manzanares v. Shulkin, 863 F.3d 1374 (Fed. Cir. 2017).  There is nothing in the history of 38 C.F.R. § 3.310(a) to suggest that a claim for secondary service connection should be treated as part of a claim for primary service connection.  Id. at 1374.   Furthermore, a claim for secondary service connection is not an "ancillary benefit" within the meaning of 38 C.F.R. § 3.155(d).  Id. at 1378. 

As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In this case, entitlement arose prior to the date of the claim.  Therefore, the March 5, 2012 date selected by the RO is the earliest possible effective date with regards to the claim for service connection for neuropathy.  38 C.F.R. § 3.400(b)(2).  

In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to March 5, 2012, for the grant of service connection for diabetic neuropathy of the bilateral upper and lower extremities.  Therefore, the Veteran's claim for an earlier effective date must be denied.



II.  TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Prior to March 5, 2012, the Veteran was service connected for diabetes mellitus, rated at 20 percent, and bilateral interstitial fibrosis rated as noncompensable.  Hence, the Veteran's disability rating did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU and, thus, his claim must considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 

Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  It may, however, determine that a particular case warrants referral to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

During the November 2017 Board hearing, the Veteran testified that he worked part time making cabinets in 2009, but had to stop working because of the pain in his feet.  

In a February 2010 letter, Dr. K.H., a private physician, indicated that the Veteran had a history of bilateral interstitial fibrosis, emphysema, chronic obstructive pulmonary disease (COPD), congestive heart failure, severe arthritis, diabetes, and neuropathy.  He opined that the Veteran was unable to hold employment due to these disabilities.  

In a February 2010 letter, Dr. J.B., a private physician indicated that the Veteran was diagnosed with pulmonary fibrosis in 1992 and that he could not do any activity without dyspnea, including walking.  It was also noted that he was diabetic and was diagnosed with congestive heart failure in 1995.  In addition, the physician stated that the Veteran had severe arthritis in his hips, knees, and hands.  The physician opined that the Veteran was unable to work in any capacity, noting that he could not walk further than ten feet, and was unable to sit or stand in one position longer than five minutes due to his arthritis.  

A VA examination for diabetes mellitus was conducted in December 2010.  The VA examiner indicated that the Veteran's had voiced neuropathic complaints in the past and was prescribed Gabapentin and Amitriptyline; however, he did not voice any neuropathic concerns at the time of the examination and there was no objective evidence of a neuropathic condition on physical examination.  The examiner indicated that the Veteran's diabetes was adequately controlled on a well-tolerated single dose of insulin and that he had not had significant complications.  The examiner opined that the Veteran's diabetes would not hinder him in an attempt to seek and maintain gainful employment.

A VA examination for bilateral interstitial fibrosis was also conducted in December 2010.  The VA examiner indicated that the Veteran did not have interstitial fibrosis based on high-resolution CT scans.  Pulmonary function studies revealed mild obstructive lung disease; however, interstitial fibrosis is a restrictive lung disease.  

In this case, the February 2010 letters from private physicians indicate that the Veteran was unemployable due to a combination of nonservice- and service-connected disabilities.  However, the December 2010 VA examination indicates that although the Veteran was service-connected for interstitial fibrosis, he did not have this condition.  Rather, his symptoms were attributed to a nonservice-connected obstructive lung disease.  In addition, the Veteran's service-connected diabetes was adequately controlled at that time and did not interfere with his ability to work.  

The Board finds that the weight of the evidence is against finding that that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected diabetes mellitus and/or bilateral interstitial fibrosis prior to March 5, 2012.  As such, there is no reason for a referral of the claim to the Director of the VA Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).



III.  Effective Date - DEA

Basic eligibility exists for DEA benefits under 38 U.S.C. Chapter 35 where the Veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C. § 3501(a)(1); 38 C.F.R. §§ 3.807(a), 21.3021.  With certain exceptions that are not applicable to the instant claim, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C. § 5113(a). 

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341. 

Here, the currently assigned effective date of March 5, 2012, for basic eligibility for DEA benefits is directly related to an award of a 100 combined disability rating.  As discussed above, the Board has found that entitlement to a TDIU prior to this date is not warranted.  As such, the claim for an effective date prior to March 5, 2012, for DEA benefits must be denied.  


ORDER

Entitlement to an effective date prior to March 5, 2012, for the grant of service connection for diabetic neuropathy of the upper and lower extremities.  

Entitlement to TDIU prior to March 5, 2012, is denied.


Entitlement to an effective date prior to March 5, 2012, for basic eligibility for DEA benefits pursuant to 38 U.S.C. Chapter 35, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


